NUMBER 13-13-00282-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


FELIPE RODRIGUEZ AND
KING-ISLES, INC.,                                                          Appellants,

                                           v.

GEORGE BARNHILL,                                                             Appellee.


               On appeal from the County Court at Law No. 2
                        of Nueces County, Texas.


                        MEMORANDUM OPINION
           Before Justices Rodriguez, Benavides, and Longoria
                    Memorandum Opinion Per Curiam

      This case is before the Court on an agreed motion to reverse and set aside the trial

court judgment without regard to the merits, and remand for rendition of judgment in

accordance with agreement of the parties. The parties have reached an agreement with

regard to the disposition of the matters currently on appeal. Pursuant to agreement, the
parties request this Court to reverse and set aside the trial court’s judgment and remand

this case for entry of an agreed judgment in accordance with the agreement of the parties.

The Court, having examined and fully considered the agreed motion filed by the parties

herein, is of the opinion that it should be GRANTED. We REVERSE and SET ASIDE the

trial court’s judgment without regard to the merits and REMAND this case to the trial court

for entry of judgment in accordance with the agreement of the parties. See TEX. R. APP.

P. 42.1(a)(2)(B), 43.2(d).

       In accordance with the agreement of the parties, costs are taxed against the party

incurring same. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties, the court

will tax costs against the appellant."). The parties request immediate issuance of our

mandate. See TEX. R. APP. P. # 18.1(c). The motion is GRANTED. We direct the

Clerk of the Court to issue the mandate immediately.

                                                PER CURIAM

Delivered and filed the
8th day of August, 2013.




                                            2